Title: John Bondfield to the Commissioners, 16 August 1778
From: Bondfield, John
To: First Joint Commission at Paris,Adams, John


     
      Sirs
      Bordeaux 17 16 August 1778
     
     Captain Ayres I have found in a very ill State of Health and apprehend he will not be able to proceed in the Vessel. The Brig will be ready for Sea at the reception of your dispatches. Should the Captains Health not permit to proceed you will please to give me your instructions to whom you would transfer the Command.
     These vessels being built for quick swift Sailing, should the plan I had the Honor to lay before you meet your approbation, would transport the Goods to America without Cost to the Publick.
     If the employment of the Publick Funds in Europe at this day prove a Barr to the excecution, on your engaging to make Good the Payments at stated Periods say 8, 12, 15 and 18 Months or in twelve months I could undertake to execute any part you would approve to commit to my care.
     
     I flatter myself it will not be regarded presuming in laying my observations and tendering my services in a matter of Publick concern, it strikes me in a light very favorable and in its effects will be of evident advantage to the restoring to the Currency of America a confidence which its great abundance has contributed much to weaken. The exerted efforts of the States to obtain Cash by Loan or Lotteries I find have not prevented a late Emission of several Milion of dollars.
     Permit me to refer to the plan laid before you for your further consideration of this subject. With due respect I have the Honor to be Sirs Your most Obedient Humble Servant,
     
      John Bondfield
     
     
      I have the pleasure to send this by Monsieur Le Norina of the House of Le Coutieu &c. of Cadiz whose extensive conections may merrit the Honor of your attention by the dayly interesting informations they are impowerd to give.
     
    